     CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


In Re: RFC and ResCap Liquidating Trust         No. 13-cv-3451 (SRN/HB)
Litigation


This document relates to:                       No. 14-cv-01716 (SRN/HB)

Residential Funding Company, LLC, Plaintiff

v.

Home Loan Center, Inc., Defendant




                    DEFENDANT HOME LOAN CENTER’S
                            TRIAL BRIEF
    CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 2 of 16



                             PRELIMINARY STATEMENT

       Defendant Home Loan Center submits this trial brief pursuant to the Court’s pretrial

order. This brief addresses the nine topics listed in the order.

       A.     Trial Counsel

       The following counsel will try the case on behalf of Home Loan Center:

        Name                 Law Firm               Telephone         Email Address
                                                     Number
 Elizabeth V. Kniffen Zelle LLP                   (612) 359-4261   ekniffen@zelle.com

 Rory Zamansky           Zelle LLP                (612) 359-4280   rzamansky@zelle.com

 R. Hackney              Williams &               (202) 434-5546   hwiegmann@wc.com
 Wiegmann                Connolly LLP

 Matthew V. Johnson      Williams &               (202) 434-5819   mjohnson@wc.com
                         Connolly LLP

 Jesse T. Smallwood      Williams &               (202) 434-5162   jsmallwood@wc.com
                         Connolly LLP

 N. Mahmood              Williams &               (202) 434-5793   mahmad@wc.com
 Ahmad                   Connolly LLP

 Matthew B.              Williams &               (202) 434-5189   mnicholson@wc.com
 Nicholson               Connolly LLP

 Kyle E. Thomason        Williams &               (202) 434-5853   kthomason@wc.com
                         Connolly LLP

 Krista M. Anderson      Williams &               (202) 434-5241   kanderson@wc.com
                         Connolly LLP




                                              1
    CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 3 of 16



      B.     Party Representative

      One or more of the following corporate representatives will be seated at counsel

table: Valentyna DeCristo, Corporate Secretary for Home Loan Center, or John Henson,

acting General Counsel for Home Loan Center’s parent company, LendingTree.

      C.     Jury/Non-Jury

      Home Loan Center submits that this case should be tried to a jury. Pursuant to this

Court’s Order, the right to a jury trial includes the question whether RFC’s bankruptcy

settlements were reasonable. See ECF 4458.

      D.     Length of Trial

      Home Loan Center estimates that trial, including jury selection and jury charge, will

last approximately four to five weeks.

      E.     Jurisdiction

      The Court has diversity jurisdiction over the Liquidating Trust’s contractual

indemnity claims pursuant to 28 U.S.C. § 1332.

      F.     Facts

      The following is a brief summary of the facts Home Loan Center expects to elicit at

trial. As the Defendant, Home Loan Center expects the facts it will present to be guided,

in large part, by Plaintiff’s presentation of its case. Home Loan Center nevertheless

provides a brief overview of the fact issues on which it expects to affirmatively present

evidence.




                                            2
    CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 4 of 16



      First, Home Loan Center will present evidence regarding its commercial

relationship with RFC. The evidence will show that Home Loan Center and RFC started

their business relationship in 2002. Shortly thereafter, Home Loan Center and RFC entered

into the “Assetwise Direct Criteria Agreement.”       That agreement set forth limited

representations and warranties that remained Home Loan Center’s responsibility when

using RFC’s proprietary, automated underwriting program, Assetwise Direct.

      Over the next few years, Home Loan Center primarily sold loans to RFC through

Assetwise Direct.    Home Loan Center also sold loans to RFC that were manually

underwritten to RFC’s Client Guide. As time passed, Home Loan Center grew in size, but

the number of loans it sold to RFC decreased, as Home Loan Center sold more loans to

RFC’s competitors.

      In 2006, RFC implemented two separate, but related strategies to win back Home

Loan Center’s business. First, RFC started purchasing pools of second-lien loans from

Home Loan Center in “bulk” packages that Home Loan Center had originated for RFC’s

competitors—and not originated or sold pursuant to RFC’s Client Guide. Second, RFC

started purchasing “flow” loans that Home Loan Center had originated using the automated

underwriting program of rival Countrywide. When it purchased these loans, RFC knew

the loans were not intended to comply with the Client Guide’s requirements and agreed to

accept them on those terms. .

      RFC’s strategy to purchase loans that Home Loan Center had originated for RFC

competitors was successful. In 2006, Home Loan Center started selling significantly more


                                           3
    CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 5 of 16



loans to RFC, particularly through bulk purchases. This practice continued until 2007,

when RFC essentially exited the market.

       Second, Home Loan Center will present evidence about the reasonableness of the

settlements following RFC’s May 2012 bankruptcy and for which RFC here seeks

indemnity. RFC reached settlements with RMBS trusts to which it sold mortgage loans

and with monoline insurers which insured certain certificates issued by those trusts, and

RFC seeks indemnity for certain of those settlements. Fact and expert testimony will show

that certain of these settlements were not reasonable based on the facts known to RFC at

the time and when evaluated in the context of comparable settlements.

       Third, Home Loan Center will present evidence about the claims RFC settled, which

are relevant for purposes of allocation. Home Loan Center bears no responsibility for all

or part of certain claims that RFC resolved in its settlements. Home Loan Center will

adduce evidence about the nature and strength of the settled claims. For example, it will

show that RFC settled claims based on alleged breaches of its own servicing obligations.

       Similarly, Home Loan Center will present evidence that RFC resolved claims based

on representations that RFC itself made to trusts or monoline insurers when it did not

receive the same representations from Home Loan Center (or other originators). Home

Loan Center further intends to present evidence from the underlying pre-petition litigation

to reinforce the strength and nature of these settled claims.

       Finally, Home Loan Center expects to present expert testimony to rebut the

Liquidating Trust’s sampling and damages methodologies.


                                              4
    CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 6 of 16



       G.     Claims and Defenses

       The following is a brief summary of the Liquidating Trust’s claims and Home Loan

Center’s affirmative defenses:

       The Liquidating Trust seeks contractual indemnity from Home Loan Center for a

population of 1,980 “at issue” loans. Specifically, the Liquidating Trust claims that, under

RFC’s Client Guide, it is entitled to indemnity for a portion of the liabilities RFC incurred

in four settlements—the MBIA Settlement, the FGIC Settlement, the Syncora Settlement,

and the Trust Settlement—allegedly as a result of breaches of Home Loan Center’s

representations to RFC. 1

       With respect to each settlement, the Liquidating Trust must prove six essential

elements: (1) that RFC and Home Loan Center agreed that the at-issue loans would comply

with the representations in RFC’s Client Guide; (2) that the Liquidating Trust has

determined that certain of the at-issue loans breached representations in RFC’s Client

Guide; (3) that Home Loan Center’s alleged breaches of representations in RFC’s Client

Guide were a contributing cause of the claims RFC settled; (4) that RFC’s settlement was

reasonable and prudent; (5) that RFC entered the settlement in good faith; and (6) that there

is a reasonably certain and non-speculative basis for allocating the settlement to determine

the portion attributable to claims allegedly caused by Home Loan Center’s breaches.


1
  The Liquidating Trust does not seek indemnity for the Assured Settlement. That is for
good reason: that settlement exceeded Assured’s total losses and was patently
unreasonable. With respect to the Ambac Settlement, the Liquidating Trust purports to
seek indemnity, but its own expert found that Home Loan Center was not responsible for
a single dollar of that settlement. Accordingly, Home Loan Center does not discuss that
settlement here.
                                            5
    CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 7 of 16



                 1.     Applicability of RFC’s Client Guide.

          First, the Liquidating Trust must prove, with respect to each at-issue loan, that there

was an agreement between RFC and Home Loan Center that the loan would comply with

the representations in RFC’s Client Guide. Under Minnesota law, an agreement is a

manifestation of mutual assent, which may be made orally, in writing, or by conduct. See

4 Minn. Practice, Jury Instructions Guides–Civil CIVJIG 20.10 (6th ed. 2017) (collecting

cases).     The test depends on the parties’ outward manifestations of assent, not on

uncommunicated subjective intentions. Hill v. Okay Const. Co., 252 N.W.2d 107, 114

(Minn. 1977); Holt v. Swenson, 90 N.W.2d 724, 728–29 (Minn. 1958).

          With respect to this element, the Liquidating Trust claims that the parties agreed to

buy and sell each at-issue loan pursuant to a contract that incorporated the Client Guide’s

representations. Home Loan Center disputes that claim with respect to three categories of

loans: (1) loans approved through Assetwise; (2) loans sold in “bulk” packages; and (3)

pay option adjustable rate mortgage loans sold in 2006–2007 (“POA loans”).

          For loans approved through Assetwise, Home Loan Center contends that the parties

agreed to buy and sell the loans pursuant to the Assetwise Direct Criteria Agreement. That

agreement contains specific representations that supersede those in the Client Guide.

          For loan sold in “bulk” packages, Home Loan Center contends that the parties

agreed to buy and sell the loans wholly outside the Client Guide. Specifically, they agreed

that the loans would have the characteristics set forth in spreadsheets known as “bid tapes.”




                                                 6
    CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 8 of 16



       For POA loans, Home Loan Center contends that the parties agreed to buy and sell

the loans wholly outside the Client Guide. Specifically, the parties agreed that the loans

would comply with criteria set by an unrelated third-party, Countrywide.

       At trial, the Liquidating Trust will bear the burden of proving that the parties agreed

that each of these categories of loans would comply with the representations in RFC’s

Client Guide. See Grandoe Corp. v. Gander Mountain Co., 761 F.3d 876, 889 (8th Cir.

2014) (where plaintiff “assert[s] the applicability of a contract,” it “bears the burden [of]

proving the existence of that contract under Minnesota law”). If the Liquidating Trust fails

to sustain that burden as to any category of loans, then Home Loan Center is not liable for

the Liquidating Trust’s allegation that certain loans in that category breached the Client

Guide’s representations.

       If, however, the Liquidating Trust does sustain its burden as to a category of loans,

then the jury will have to consider Home Loan Center’s defenses of equitable estoppel and

waiver. First, the doctrine of equitable estoppel prevents a party from asserting its legal

rights where it acted in such a way as to induce the other party to detrimentally rely on its

actions. See Pollard v. Southdale Gardens of Edina Condo. Ass’n, Inc., 698 N.W.2d 449,

454 (Minn. Ct. App. 2005). To establish this defense, Home Loan Center must prove three

elements: (1) that RFC made promises or inducements that it would buy loans that did not

comply with the representations in the Client Guide; (2) that Home Loan Center reasonably

relied on RFC’s promises or inducements; and (3) that Home Loan Center will be harmed

by reliance on RFC’s promises or inducements, unless RFC is equitably estopped from


                                              7
    CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 9 of 16



enforcing the Client Guide. See Summ. J. Op. 115–16. If Home Loan Center establishes

equitable estoppel as to one or more categories of loans, then the Liquidating Trust is

precluded from enforcing the Client Guide as to those categories.

       Second, the doctrine of waiver prevents a party from enforcing rights that it has

intentionally relinquished. See State ex rel. Swanson v. 3M Co., 845 N.W.2d 808, 819

(Minn. 2014). To establish this defense, Home Loan Center must prove that (1) RFC had

knowledge of a right to claim that loans should comply with representations in RFC’s

Client Guide, and (2) RFC intentionally waived that right. See Summ. J. Op. 116–20. With

respect to the second element, the jury may infer that RFC intended to waive compliance

with the Client Guide’s representations if RFC acted inconsistently with those provisions.

See Exner v. Minneapolis Pub. Sch., Special Sch. Dist. No. 1, 849 N.W.2d 437, 441 (Minn.

Ct. App. 2014). If Home Loan Center establishes this defense as to one or more categories

of loans, then the Liquidating Trust is precluded from enforcing the Client Guide as to

those categories.

              2.    Breaches of Representations in RFC’s Client Guide

       Turning to the second element, if the Liquidating Trust establishes that the parties

agreed that some or all of the at-issue loans would comply with the Client Guide’s

representations, and Home Loan Center has not established equitable estoppel or waiver as

to those loans, then the jury will need to consider whether the loans breached the Client

Guide’s representations. With respect to this element, the Court has held (over Home Loan

Center’s objection) that the Liquidating Trust has “sole discretion” to determine whether

loans breached the Client Guide’s representations. See Summ. J. Op. 69–74.
                                            8
   CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 10 of 16



       Accordingly, if the jury reaches this element for one or more loans in the Home

Loan Center sample, then, under the Court’s ruling, the jury will need to accept the findings

by the Liquidating Trust’s reunderwriters regarding whether those loans breached the

Client Guide’s representations. As discussed below, however, it remains for the jury to

decide (1) whether the Liquidating Trust has proved that Home Loan Center’s alleged

breaches of representations to RFC resulted in breaches of RFC’s separate representations

to trusts or monoline insurers, and (2) whether the Liquidating Trust has proved that the

results from its sample provide a reliable and reasonably certain basis for allocating the

settlements.

               3.    Causation

       As to the third element, the Liquidating Trust must prove there was a causal

connection between the alleged breaches of Home Loan Center’s representations to RFC

and the liabilities RFC incurred in connection with each settlement. Regarding this

element, the Court has held (over Home Loan Center’s objection) that the Liquidating Trust

must demonstrate that each alleged breach of Home Loan Center’s representations to RFC

was a “contributing cause” of the claims RFC resolved in settlement. Summ. J. Op. 95.

       To make this showing, the Liquidating Trust must prove two links in a causal chain.

First, it must prove that an alleged breach of Home Loan Center’s representations to RFC

resulted in a breach of RFC’s separate trust-level representations to the relevant trust or

monoline insurer. If Home Loan Center breached a representation to RFC without that

breach resulting in a breach of RFC’s separate trust-level representations, then the Home


                                             9
   CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 11 of 16



Loan Center breach was not a contributing cause of RFC’s settlement liabilities. See

Summ. J. Op. 100.

       Second, the Liquidating Trust must prove that the trust-level breaches it now alleges

were a contributing cause of the claims it resolved in settlement. If the Liquidating Trust

alleges that a breach of Home Loan Center’s representations to RFC resulted in breaches

of particular RFC representations to trusts or monolines, but the trusts or monolines never

actually asserted breaches of those representations at the time of settlement, then the

alleged Home Loan Center breach was not a contributing cause of RFC’s liabilities.

              4.     Settlement Reasonableness

       As to the fourth element, the Liquidating Trust must prove that the amount of each

settlement was reasonable and prudent. See Summ. J. Op. 77–81. Specifically, it must

demonstrate that a reasonably prudent person in RFC’s position would have settled for that

amount, in light of the facts bearing on RFC’s potential liability and exposure to damages

at the time of settlement. Miller v. Shugart, 316 N.W.2d 729, 735 (Minn. 1982).

       To carry this burden, the Liquidating Trust must prove not only that a jury could

have found RFC liable for damages exceeding the settlement amount, but also that a jury

likely would have done so. See Jorgenson v. Knutson, 662 N.W.2d 893, 904–05 (Minn.

2003). If the Liquidating Trust fails to make this showing with respect to a settlement, then

it may not seek damages for that settlement. See Burbach v. Armstrong Rigging &

Erecting, Inc., 1998 WL 747905, at *1–2 (Minn. Ct. App. Oct. 27, 1998).




                                             10
    CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 12 of 16



              5.        Good Faith

       Regarding the fifth element, the Liquidating Trust must prove that RFC entered each

of its settlements in good faith. See Brownsdale Co-op. Ass'n v. Home Ins. Co., 473

N.W.2d 339, 342 (Minn. Ct. App. 1991) (“[T]he settlement must be reasonable and entered

in good faith to be enforceable”). A party acts in good faith if it acts honestly and observes

commercial standards of fair dealing. See 4 Minn. Practice, Jury Instruction Guides–Civil

CIVJIG 20.55 (6th ed. 2017); Restatement (Second) of Contracts § 205 cmt. a (1981);

Black’s Law Dictionary, Good Faith (10th ed. 2014).

       Significantly, good faith is a subjective standard. See generally J.E.B. v. Danks,

785 N.W.2d 741, 749 (Minn. 2010) (“Generally speaking, good faith is a matter of

subjective intent.”).    As this Court recognized, good faith “speaks not of objective

reasonableness, but of subjective motivation.” Summ. J. Op. 135. Thus, unlike the

reasonableness element, the good-faith element focuses on what RFC actually believed at

the time of settlement. Cf. In re UnitedHealth Grp. Inc. Shareholder Deriv. Litig., 754

N.W.2d 544, 563 (Minn. 2008) (reasoning that statute’s “good faith requirement,” unlike

“its reasonableness requirement,” focused on the “particular state of mind required”). 2




2
 Home Loan Center notes that, when ruling on the motion to modify the mediation order,
the bankruptcy court stated that “courts in Minnesota” apply “an objective test to determine
the reasonableness of the settlement, the allocation of the settlement, and the indemnitee’s
good faith in settling.” In re ResCap, LLC, 536 B.R. 132, 148 (Bankr. S.D.N.Y. 2015).
The bankruptcy court, however, erroneously conflated the tests for reasonableness and
allocation with the test for good faith. Indeed, the bankruptcy court did not cite a single
Minnesota case holding that good faith is assessed under an objective standard.
                                             11
   CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 13 of 16



Accordingly, the Liquidating Trust must prove that, at the time RFC settled in mediation,

RFC subjectively had an honest state of mind and was observing standards of fair dealing.

             6.     Allocation

      Turning to the sixth element, the Liquidating Trust bears the burden of allocating

each settlement to determine the portion, if any, for which it may seek indemnity from

Home Loan Center. See UnitedHealth Grp. Inc. v. Exec. Risk Specialty Ins. Co., 870 F.3d

856, 862–63 (8th Cir. 2017). Specifically, the Liquidating Trust may seek indemnity from

Home Loan Center only for the portion of each settlement attributable to claims against

RFC that were caused by breaches of Home Loan Center’s representations to RFC. See

Summ. J. Op. 97, 99. The Liquidating Trust may not seek indemnity for the portions of

each settlement attributable to other claims—including claims caused by other originators’

breaches, claims caused by breaches for which RFC is solely responsible, and claims

relating to RFC’s own servicing practices.

      The Liquidating Trust must allocate each of RFC’s settlements among

indemnifiable and non-indemnifiable claims. Specifically, it must prove how a reasonable

party in RFC’s position would have allocated each settlement based on the relative value

of the indemnifiable and non-indemnifiable claims at the time of settlement. UnitedHealth,

870 F.3d at 863–66; UnitedHealth Grp. Inc. v. Columbia Cas. Co., 47 F. Supp. 3d 863,

872–90 (D. Minn. 2014). The Liquidating Trust must prove allocation to a reasonable

degree of certainty and may not engage in speculation or guesswork. UnitedHealth, 870

F.3d at 865 (citing Faust v. Parrott, 270 N.W.2d 117, 120 (Minn. 1978)).


                                             12
    CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 14 of 16



       Here, the Liquidating Trust seeks to carry its burden of proof on allocation by using

statistical sampling. For each settlement for which it seeks indemnity, the Liquidating

Trust will need to prove at trial that its sampling methodology is reliable and provides a

reasonably certain basis for allocating the settlement. See Summ. J. Op. 149–50, 173–76;

Daubert Op. 11, 14. If it fails to do, then the Liquidating Trust may not recover damages

with respect to that settlement.

       H.     Unresolved Issues

       The following substantive, evidentiary, or procedural issues remain unresolved:

              • Pending Motions in Limine: The parties’ motions in limine are under
                advisement.

              • Disputes Concerning Jury Instructions and Special Verdict Form:
                The parties have filed proposed closing jury instructions and a proposed
                special verdict form. See ECF Nos. 4504–05. To the extent the parties
                disagree, the respective proposals are bolded and accompanied by the
                parties’ authorities and objections.

              • Disputes Concerning Exhibit Lists: Pursuant to the Court’s instruction
                during the September 21 conference, each party has identified up to 400
                case-in-chief and cross-examination exhibits that it may introduce or use
                during trial. To the extent the parties disagree, the respective objections
                are reflected on the exhibit lists filed by the parties. Home Loan Center
                expects that the parties will continue to discuss with the Court disputes
                concerning exhibit lists leading up to, and during, trial.

              • Disputes Concerning Witness Lists: Home Loan Center expects that
                the parties will discuss disputes concerning their respective witness lists
                with the Court during the October 9, 2018 pretrial conference.

              • Disputes Concerning Deposition Designations: The parties have filed
                proposed deposition designations, objections to such designations,
                counter-designations, and objections to such counter-designations.
                Home Loan Center expects that the parties will discuss with the Court


                                            13
CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 15 of 16



            disputes concerning their respective deposition designations leading up
            to, and during, trial.

         • Proffer Concerning RFC’s Sole Responsibility: Pursuant to the
           Court’s October 1, 2018 Order, see ECF No. 4497, Home Loan Center
           will make a proffer regarding RFC’s sole responsibility at the October 9
           pretrial conference.

         Home Loan Center reserves its right to identify additional unresolved issues

  in light of any case developments.

  I.     Sequestration

         Pursuant to the Court’s instruction during the October 4 pretrial conference,

  Home Loan Center will meet and confer with Plaintiff regarding sequestration of

  witnesses. To the extent the parties disagree, Home Loan Center expects that such

  disputes will be presented to the Court during the October 9 pretrial conference.




                                       14
  CASE 0:13-cv-03451-SRN-HB Document 4528 Filed 10/05/18 Page 16 of 16



Dated: October 5, 2018                 Respectfully submitted,

                                       ZELLE LLP

                                       By: /s/ Elizabeth V. Kniffen
                                            Daniel Millea, #0245963
                                            Elizabeth V. Kniffen, #0346329
                                            Rory Zamansky, #0330620
                                            500 Washington Avenue South
                                            Suite 4000
                                            Minneapolis, MN 55415
                                            Telephone: (612) 339-2020
                                            Facsimile: (612) 336-9100
                                            dmillea@zelle.com
                                            ekniffen@zelle.com
                                            rzamansky@zelle.com

                                       WILLIAMS & CONNOLLY LLP
                                          R. Hackney Wiegmann (pro hac vice)
                                          Matthew V. Johnson #0324875
                                          Jesse T. Smallwood (pro hac vice)
                                          725 Twelfth Street, N.W.
                                          Washington, DC 20005
                                          Telephone: (202) 434-5000
                                          Facsimile: (202) 434-5029
                                          hwiegmann@wc.com
                                          mjohnson@wc.com
                                          jsmallwood@wc.com

                                       Attorneys for Defendant Home Loan
                                       Center, Inc.




                                  15
